Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the two sheet feeding devices according to claim 2".  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 5, and therefore has the same indefiniteness issue as outlined above with regard to claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,950,649 (Katsura et al.) (hereinafter “Katsura”) (a reference of record).
Regarding claim 7, Figs. 3-13B show a sheet feeding device (Fig 11A) comprising: 
a pickup roller (1006) that contacts a sheet (P) at a first contact point (nip between 1006 and P) in a pickup position and rotates to convey the sheet (P) in a predetermined conveyance direction (left in Fig. 11A); 
a feed roller (1008) disposed on a downstream side of the pickup roller (1006) in the conveyance direction (left); 
a retard roller (1010) that contacts the feed roller (1008) at a second contact point (nip between 1010 and 1008) and conveys the sheet while separating the sheet; and 
a conveyance rollers pair (including 1028 and 1030) that contacts each other at a third contact point (nip between 1028 and 1030) and conveys the sheet passing through the second contact point (nip between 1010 and 1008) to a conveyance path (path in Fig. 11B), wherein the first contact point (nip between 1006 and P), the second contact point (nip between 1010 and 1008) and the third contact point (nip between 1028 and 1030) are disposed on a linear line in the conveyance direction (left), when viewed from axial directions of the rollers (1006, 1008 and 1010), and 
.  
Response to Arguments
4.	In response to applicant’s arguments about the rejection of claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, amended claim 5 still has a lack of antecedent basis for the recitation “the two sheet feeding devices according to claim 2”.  Claim 6 depends from claim 5, and therefore has the same indefiniteness issue as outlined above with regard to claim 5.
Newly added claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,950,649 (Katsura et al.).
Allowable Subject Matter
5.	Claims 2-4 are allowed.  Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2017/0210582 (Okano) also anticipates all of the limitations of claim 7.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THOMAS A MORRISON/Primary Examiner, Art Unit 3653